CaSe 1-18-42802-nh| DOC 38-1 Filed 03/07/19 Entered 03/07/19 17248:39

EXHIBIT A

CaSe 1-18-42802-nh| DOC 38-1 Filed 03/07/19 Entered 03/07/19 17:48:39
Case 2:18-cv-11398-JLL-SCM Document 1 Filed 07/05/18 Page 1 of 12 PagelD: 1

UNITED STATES DlSTRlCT COURT
FOR THE STATE OF NEW JERSEY

 

St- JOhn Broole LLC» Docket Number:

Plaintiff,
vs.

Shirley Roque, David Cohen, David Cohan, Eli
Cohan, llan David Avitsedek, Yanay Sharan a/k/a
Sharan Yanay a/k/a Sharon Vanay, Kimberly
Bumett, Roger Francis, Gina Francis a/k/a Gina
Campbell, New World Abstract lnc.,

 

Defendants.

PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

 

Plaintiff, St. John Brooklyn LLC (“Plaintiff’), by their attomeys, Hasbani & Light, P.C.,

allege as follows:

I. INTRODUCTION

l. Plaintiff is a mortgagee of a property located within this district bearing an address
of 956 St. Johns Place, Brook|yn, New York (the “Property”). This action seeks to recover money
fraudulently and unjustly obtained by Shirley Roque, David Cohen, David Cohan, Eli Cohan, llan
David Avitsedek, Yanay Sharan a/k/a Sharan Yanay a/k/a Sharon Yanay, Kimberly Bumett, Roger
Francis, Gina Francis a/k/a Gina Campbell and New World Abstract Inc. (collectively,
“defendants”) through their mortgage foreclosure scam.

2. As explained below, the criminal enterprise’s activities run wide and deep, the full
scope of which is not yet know. What is known is that as part of the scam, all of the defendants

worked together to repeatedly transfer the deed to the Property, obtain loans and pay off prior

CaSe 1-18-42802-nh| DOC 38-1 Filed 03/07/19 Entered 03/07/19 17248:39

Case 2:18-cv-11398-JLL-SCM Document 1 Filed 07/05/18 Page 2 of 12 PagelD: 2

lienors, taking out equity to fund their criminal activities and never actually paying full value for
the properties; never closing a deal that was an arms-length transaction. Kimberly Bumett and
Gina Francis a/k/a Gina Campbell, for example, transferred ownership of the Property to Shirley
Roque. Roque obtained a new loan and paid off their mortgages. ln order to obtain the new loan,
Shirley Roque made misrepresentations on her loan application to P|aintiff. She then closed on
the loan, defaulted on Plaintifl’ s loan and then allegedly sold the Property to Yanay Sharan, who
took title subject to Plaintist mortgage. Yanay Sharan took title to the Property as the straw-
buyer for her husband, llan David Avitsedek, who goes by multiple aliases: David Cohen, David
Cohan, Eli Cohan, Rami Laor, Laor Rami, and Eli Maor. Yanay Sharan also has several aliases:
Sharan Yanay and Sharon Yanay. Upon information and belief, no transfer taxes were paid on the
sale from Shirley Roque to Yanay Sharan.

3. By this Complaint, Plaintiff brings this action against the defendants for: (a)
violations of the federal Rackateer Influenced and Corrupt organizations (RlCO) Act, l8 U.S.C.
§ l96l, et seq.; (b) common-law fraud; (c) unjust enrichment; (d) tortious interference with a
contract.

4. This action seeks actual damages of more than $744,000.00, which is the
approximate amount owed to Plaintiff based on the fraud and misrepresentation of the parties
involved in using Shirley Roque’s credit to obtain a loan from Plaintiff.

5. All of the acts and omissions of the defendants described throughout this Complaint
were undertaken intentionally.

6. The defendants’ fraudulent scheme was designed to elicit payment from the
proceeds of P|aintiff’s loan to Shirley Roque for the benefit of the defendants

7. In each claim at issue in this Complaint, P|aintifi’s loan was the platform upon

CaSe 1-18-42802-nh| DOC 38-1 Filed 03/07/19 Entered 03/07/19 17248:39

Case 2:18-cv~11398-JLL~SCM Document 1 Filed 07/05/18 Page 3 of 12 PagelD: 3

which the defendants sought and obtained payment for their mortgage foreclosure scam.
Il. THE PARTIES
a. Plaintiff

8. St. John Brook|yn, LLC is a limited liability corporation duly organized and
existing under the laws of the State of Delaware.

9. Plaintiff is the current owner and holder of a note and mortgage dated October l,
2007 in the amount of $4|7,000 (the “Note” and the “Mortgage,” collectively referred to as the
“Loan”).

b. Defendants

lO. Shirley Roque resides in and is a citizen of New Jersey.

l 1. Shirley Roque is the mortgagor and obligor on the Loan in the amount of $4|7,000.
Shirley Roque obtained title to the Property from Kimberly Bumett and Gina Francis a/k/a Gina
Campbell. Shirley Roque then sold the Property to Yanay Sharan a/k/a Sharan Yanay a/k/a Sharon
Yanay.

l2. Gina Francis a/k/a Gina Campbell was married to Roger Francis, who is also a prior
owner of the Property.

13. llan David Avitsedek a/k/a David Cohen a/k/a David Cohan a/k/a Eli Cohan a/k/a
Rami Laor a/k/a Laor Rami a/k/a Eli Maor, Yanay Sharan a/k/a Sharan Yanay a/k/a Sharon Yanay,
Kimberly Bumett, Roger Francis, Gina Francis a/k/a Gina Campbell reside in and are citizens of
New York.

l4. New World Abstract lnc. is a corporation duly organized and existing under the
laws of the State of New Vork, having its principal place of business in Queens, New York.

15. llan David Avitsedek a/k/a David Cohen afk/a David Cohan a/k/a Eli Cohan a/k/a

CaSe 1-18-42802-nh| DOC 38-1 Filed 03/07/19 Entered 03/07/19 17248:39

Case 2:18-cv~11398-JLL-SCM Document 1 Filed 07/05/18 Page 4 of 12 PagelD: 4

Rami Laor a/k/a Laor Rami a/k/a Eli Maor (collectively referred to as “Avitsedek”) and his wife,
Sharan Yanay a/k/a Yanay Sharan a/k/a Sharon Yanay (collectively referred to as “Yanay”) are
real estate investors. Together, Avitsedek and Yanay have a pattern of defrauding mortgagors of
their properties in foreclosure by paying nuisance value to the mortgagors in exchange for the deed
and a promise that the first lien will be satisfied although that first mortgage is in foreclosure.
Multiple lawsuits have been filed against Avitsedek making these claims by different attorneys
with regard to different properties across New York.

l6. New World Abstract lnc. recorded the deeds for the Property and, upon information
and belief, conducted the closing for the Loan and prior closings for the prior owners.

III. JURISDICTlON AND VENUE

l7. Subject matter jurisdiction over this action is conferred upon this Court by 28
U.S.C. §§ 1331 and 1332 because this is an action asserting a federal question pursuant to The
Racketeer influenced and Corrupt Organizations Act (“RICO”) (18 U.S.C. § l96l, et seq.), and
pendent and supplemental jurisdiction over its state law claims pursuant to 28 U.S.C. § 1367.

18. Venue is proper pursuant to 28 U.S.C. § 1391 because one of the RICO Defendants
reside in the District.

IV. FACTUAL BACKGROUND

|9. This case is about a well-organized and far reaching foreclosure rescue scam
designed by the defendants to defraud Plaintiff`. All of the defendants were improperly, unfairly
and illegally enriched by the defendants by willf`ully, systematically and uniirmly taking illegal
advantage of lenders, such as Plaintiff, by transferring deeds and obtaining new loans based on

fraudulent loan applications to avoid foreclosure As of the date of filing of this matter, Plaintiff‘s

CaSe 1-18-42802-nh| DOC 38-1 Filed 03/07/19 Entered 03/07/19 17:48:39
Case 2:18-cv-11398-.]LL-SCM Document 1 Filed 07/05/18 Page 5 of 12 PagelD: 5

Loan remains in default and unpaid despite the money that Shirley Roque received from Yanay
Sharan from the proceeds of the “sale” of the Property.

20. The defendants have engaged in willful, systematic and widespread violations of
the RICO. RICO provides protections against patterns of racketeering, which consist of the
repeated violations of predicate acts which are criminal violations such as mail fraud, wire fraud
or money laundering to evade taxes as Well as the collection of unlawful debt.

21. The defendants wholly ignored the requirements of RICO and conducted their
mortgage foreclosure scam enterprise willfully and without regard for the rights of lenders or state
or federal laws. lnstead, defendants developed an elaborate scheme to defraud lenders by obtaining
loans under false pretenses through false loan applications and supporting documentation.

22. Defendants Kimberly Bumett, Gina Francis a/k/a Gina Campbell and Roger
Francis repeatedly transferred the Property by deed between them until they transferred the
Property to Shirley Roque, With almost each transfer, loans were obtained by the grantee of the
deed and the grantor(s) mortgages were satisfied, taxes were not paid and new loans were
originated to help fund the enterprise. Shirley Roque was then added to the chain of title in 2007.
Shirley Roque used false information to obtain financing for her purchase of the Property.

23. With the transfers between Kimberly Burnett, Gina Francis a/k/a Gina Carnpbell
and Roger Francis, New World Abstract lnc. served as the settlement agent for the closings,
preparing the deed transfer and related documentation. Alter receiving the benefit of the Loan,
Shirley Roque defaulted on the Loan and the scam continued with a transfer of the Property to
Yanay Sharan who acted as a “straw buyer” on behalf of her husband llan Avitsedek. Upon

information and belief, transfer taxes were never paid.

CaSe 1-18-42802-nh| DOC 38-1 Filed 03/07/19 Entered 03/07/19 17248:39

Case 2:18-cv-11398-.JLL-SCM Document l Filed 07/05/18 Page 6 of 12 PagelD: 6

24. A settlement company, such as New World Abstract lnc., would ordinarily inquire
as to the chain of title, especially when asked to repeatedly transfer the same Property back and
forth.

25. After the Property was transferred to Shirley Roque and she obtained the Loan, she
defaulted and left Plaintiff injured because the Loan has not been paid back.

V. CAUSE OF ACTION 1: CIVIL RICO

26. Plaintiff repeats, reiterates and re-al|eges each and every allegation set forth in
foregoing Paragraphs of the Complaint with the same force and effect as if more specifically set
forth herein.

27. ln connection with the activities giving rise to this action, defendants acted with
malice, intent and knowledge, and with a wanton disregard for the rights of Plaintiff and other
lenders.

28. At all relevant times herein, the enterprise described herein operated separately and
distinct from each individual defendant. The enterprise consisted of an association in fact of the
defendants to implement and conduct the mortgage foreclosure scam, which has been operated
over the course of a few years through the use of mail, wire, and tax fraud, and their application
for and receipt of loans obtained through fraudulent misrepresentations by unsuspecting lenders.

29. The enterprise was engaged in interstate commerce in that, inter alia, Shirley Roque
has always been a resident of New Jersey and the lenders, which are subject to the scheme of the
defendants, are citizens of other states within the United States.

30. Upon information and belief, the initial capital contributions invested by each
defendant forming the enterprise, the mortgage foreclosure scam, was illicit income derived from

a pattern of racketeering activity and their receipt of loans obtained through fraudulent

Case 1-18-42802-nh| DOC 38-1 Filed 03/07/19 Entered 03/07/19 17:48:39
Case 2:18~cv-11398-.]LL-SCM Document 1 Filed 07/05/18 Page 7 of 12 PagelD: 7

misrepresentations on loan applications by unsuspecting lenders after a fraudulent transfer of the
property at issue. Their income also came from the fraudulent sales of properties to other
individuals within the enterprise.

3 l. Upon information and belief, the defendants had each previously set up, operated,
invested in and conspired to create other illegal real estate related enterprises to conduct various
settlement services that used a pattern of racketeering activity, including obtaining loans based on
false pretenses, to conduct its business and launder money. Each defendant conducted or
participated in the conduct of such enterprise's affairs.

32. At all relevant times herein, in connection with the activities giving rise to this
action, the defendants conspired with each other to engage in the various activities set forth herein,
agreed to participate in the operation of the conspiracy and scheme to defraud Plaintiff and other
lenders, and aided and abetted one another in these activities

33. As set forth herein, during the relevant times, and in furtherance of and for the
purpose of executing the scheme and artifice to defraud, the defendants on numerous occasions,
used and cause to be used, mail depositories of the United States Posta| Service by both placing
and causing to be removed mailable matter from said depositories, including but not limited to,
HUD-l Settlement Statements, correspondence, other closing documents, payments, deeds, and
original copies of owner’s tile insurance policies that fraudulently misrepresented and concealed
the true nature of the relationship between the conspirators and concealed the true nature of the
services provided by the mortgage foreclosure scam.

34. The defendants associated together for a common purpose of engaging in a
course of conduct to defraud lenders out of money they are entitled to under notes and mortgages

given to them by mortgagors/obligors

Case 1-18-42802-nh| DOC 38-1 Filed 03/07/19 Entered 03/07/19 17:48:39
Case 2:18-cv-11398-JLL-SCM Document 1 Filed 07/05/18 Page 8 of 12 PagelD: 8

35. As a result of the foregoing, Plaintiff was injured by this enterprise’s scam because
it remains the owner of a Loan in default where the mortgagor, Shirley Roque, fraudulently
misrepresented critical information. The fraud gave the enterprise another source of revenue with
money that was supposed to be secured by the Property. Then, after Shirley Roque defaulted, she
unlawfully transferred ownership the Property to Yanay for no consideration and without payment
of a transfer tax. Upon information and belief, Yanay, as a straw-buyer for Avitsedek, took title
to the Property subject to Plaintiff’s Loan with the intention of disputing the Loan so that the
enterprise could once again unlawfully benefit from an innocent lender’s origination of a Loan not
knowing of the fraud before it. The defendants benefitted from this scam because they avoided
foreclosure and obtained loans based on the pretense that they were selling the property through
an arms-length transaction for value, when in fact they were not.

'36. Based on the foregoing, defendants must be found to have violated RICO.
Vl. CAUSE OF ACTION 2: COMMON LAW FRAUD

37. Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in
foregoing Paragraphs of the Complaint with the same force and effect as if more specifically set
forth herein,

38. Shirley Roque obtained the boan on October l, 2007. The loan application and
other loan documents that she signed, stated that she intended and/or promised to reside at the
Property.

39. Upon information and belief, Shirley Roque never resided at the Property. Upon
information and belief, Shirley Roque knew that when she signed the loan application and related
documentation that she would not reside at the Property. Therefore, she intentionally and

knowingly made false statements to the originating lender for the Loan.

CaSe 1-18-42802-nh| DOC 38-1 Filed 03/07/19 Entered 03/07/19 17248:39

Case 2:18-cv-11398-.JLL-SCM Document 1 Filed 07/05/18 Page 9 of 12 PagelD: 9

40. Based on the belief that Shirley Roque would reside at the Property, Plaintiff
originated the Loan.

41 . Shirley Roque’s fraudulent misrepresentation caused Plaintiff injury because it
intended to secure an owner-occupied Property, not an investment Property or a Property that was
being used as a pawn in an unlawful enterprise to defraud lenders in a mortgage foreclosure scam,
The subsequent default by Shirley Roque caused Plaintiff more harm because it continues to accrue
fees and other related expenses in an attempt to recover under the Note and Mortgage, all of which
would be unnecessary if Shirley Roque lived at the Property and continued to pay back the Loan
that she promised to pay.

VII. CAUSE OF ACTION 3: UNJUST ENRICHMENT

42. Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in
foregoing Paragraphs of the Complaint with the same force and effect as if more specifically set
forth herein.

43. Based upon the fraudulent acts and omissions of defendants, as set forth above in
great detail, Shirley Roque obtained the Loan li'om Plaintiff’s predecessor-in-interest. Based upon
the misrepresentations on Shirley Roque’s loan application, the defendants received a direct
benefit by obtaining the proceeds from the Loan to help finance the enterprise.

44. Shirley Roque then defaulted by failing to repay the Loan in accordance with the
terms of the Note.

45. Despite the default on the Loan, Shirley Roque and now Yanay have been
collecting rent and other sources of income from the Property at Plaintiff's expense. Furthennore,
defendants have had exclusive use and occupancy of the Property despite making any payments

to Plaintiff as required under the terms of the Note.

CaSe 1-18-42802-nh| DOC 38-1 Filed 03/07/19 Entered 03/07/19 17248:39

Case 2:18-cv-11398-JLL-SCN| Document 1 Filed 07/05/18 Page 10 of 12 PagelD: 10

46. Since defendants have been unjustly enriched at Plaintiff’s expense, Plaintiff seeks

damages to be made whole in the interests of justice and equity.
VIIl. CAUSE OF ACTION 4: TORTIOUS INTERFERENCE WITH A CONTRACT

47. Avitsedek and Yanay intentionally interfered with Plaintiff’s contract when Yanay
took title to the Property as the straw-buyer for Avitsedek without paying Plaintiff`.

48. Yanay took title to the Property from Shirley Roque subject to Plaintiff’s Mortgage.
Shirley Roque negotiated settlement of Plaintiff’s Loan.

49. At some later point, Plaintiff discovered the existence of the Yanay-Avitsedek
“purchase” of the Property for no consideration and without payment of transfer taxes.

50. Yanay and Avitsedek intentionally interfered with Plaintiff’s contract with Shirley
Roque with an intention to defraud Plaintiff from the monies owed to it.

51. There is no justification for the interference by Yanay and Avitsedek other than to
defraud Plaintiff and to collect rent from the Property.

52. The interference by Avistedek and Yanay caused damage to Plaintiff because its
Loan remains in default while Yanay continues to collect rent from the Property.

IX. DEMAND FOR RELlEF

WHEREFORE, Plaintiff, St. John Brook|yn, LLC, respectfully prays thatjudgment enter

in their favor, as follows:
CAUSE 0F ACTION l
MORTGAGE FORECLOSURE SCAM ENTERPRISE
(Violations of RlCO)

(a) AWARD Plaintiff’s actual and consequential damages to be established at trial;

10

CaSe 1-18-42802-nh| DOC 38-1 Filed 03/07/19 Entered 03/07/19 17248:39

Case 2:18-cv-11398-JLL~SCM Document 1 Filed 07/05/18 Page 11 of 12 PagelD: 11

(b) AWARD Plaintiff"s treble damages pursuant to 18 U.S.C. § 1964, interests, costs, and
attorneys’ fees; and
(c) GRANT injunctive relief enjoining the defendants from engaging in the wrongful conduct
alleged in the Complaint; and
(d) GRANT all other relief this Court deemsjust.

CAUSE OF ACTION 2

(Common-Law Fraud)
(a) AWARD Plaintif`f’s actual damages in an amount to be determined at trial;
(b) AWARD Plaintiff its costs, including, but not limited to, investigative costs incurred in the
detection of defendants’ illegal conduct; and
(c) AWARD Plaintiff its costs in defending the suits filed by Sharan seeking to cancel the
Mortgage; and
(d) AWARD Plaintiff its costs in prosecuting the foreclosure action against Shirley Roque and
(e) GRANT any other relief this Court deems just.

CAUSE OF ACTION 3

(Unjust Enrichment)

(a) AWARD Plaintiff’s actual and consequential damages to be determined at trial; and

(b) GRANT any other relief this Court deemsjust.

ll

CaSe 1-18-42802-nh| DOC 38-1 Filed 03/07/19 Entered 03/07/19 17248:39

Case 2118-cv-1l398-JLL-SCM Document 1 Filed 07)'05118 Page 12 of 12 PagelD: 12

CAUSE OF ACTION 4
(Tortious Interference with a Contraet)
(a) AWARD Plaintiff`s actual and consequential damages to be determined at trial; and

(b) GRANT any other reliel`tliis Court deems just.

Dated: New York. New York HASBANI & LIGHT, l’.C.
.lune 2?, 2018

l » .'- \;'-."' - "\

Danielle l’. Lighl, Esq.

(.`r)un.s'elji)r Piain!._")j`

450 Sevcnth Avenue. Suite 1408

New York. New York 10123

'I`el: (646) 490-66??

r_i|ieli_l__r_.=_h;_r§_hrmi_l__ig|rl:§_ujj

 

